Before you invest, you may want to review the Portfolios Prospectus, which contains more information about the Portfolio and its risks. The Portfolios Prospectus and Statement of Additional Information (SAI), both dated May 31, 2012 (as revised or supplemented), are incorporated by reference into this Summary Prospectus. You can find the Portfolios Prospectus, SAI and other information about the Portfolio online at www.LazardNet.com/lam/us/ lazardfunds.shtml. You can also get this information at no cost by calling (800) 823-6300 or by sending an e-mail request to ContactUs@LazardNet.com. InstitutionalShares OpenShares Lazard International Small Cap Equity Portfolio LZISX LZSMX Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares Shareholder Transaction Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .75% .75% Distribution and Service (12b-1) Fees None .25% Other Expenses .42% .46% Total Annual Portfolio Operating Expenses 1.17% 1.46% Fee Waiver and Expense Reimbursement* .04% .03% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement* 1.13% 1.43% * Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through April30, 2013, to the extent Total Annual Portfolio Operating Expenses exceed 1.13% and 1.43% of the average daily net assets of the Portfolios Institutional Shares and Open Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors, and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver in year one only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Institutional Shares $115 $368 $640 $1,417 Open Shares $146 $459 $795 $1,744 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 28% of the average value of its portfolio. Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of relatively small non-U.S. companies that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. The Investment Manager considers small non-U.S. companies to be those non-U.S. companies with market capitalizations, at the time of initial purchase by the Portfolio, below $5 billion or in the range of the smallest 10% of companies included in the Morgan Stanley Capital International (MSCI ® ) Europe, Australasia and Far East (EAFE ® ) Index (based on market capitalization of the Index as a whole, which ranged from approximately $1.2billion to $207.4billion as of April2, 2012). In choosing stocks for the Portfolio, the Investment Manager looks for smaller, well-managed non-U.S. companies that the Investment Manager believes have the potential for growth. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of small cap companies. The Portfolio may invest up to 25% of its assets in securities of companies whose principal business activities are located in emerging market countries, although the allocation of the Portfolios assets to emerging market countries may vary from time to time. Principal Investment Risks While stocks have historically been a leading choice of long-term investors, they do fluctuate in price, often based on factors unrelated to the issuers value, such as investor perception. The value of your investment in the Portfolio will fluctuate, which means you could lose money. Small cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Non-U.S. securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than U.S. dollars carry the risk that such currencies will decline in value relative to the U.S. dollar and affect the value of these investments held in the Portfolio. The Portfolios performance will be influenced by political, social and economic factors affecting any non-U.S. countries and companies in which the Portfolio invests. Emerging market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. The securities markets of emerging market countries have historically been extremely volatile. However, the capital markets in the U.S. and internationally have experienced unprecedented volatility in recent years, causing significant declines in the value and liquidity of many securities. These market conditions may continue or worsen. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Performance Bar Chart and TableYear-by-Year Total Returns for Institutional Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard International Small Cap Equity Portfolio by showing the Portfolios year-by-year and average annual performance compared to those of a broad measure of market performance. The bar chart shows how the performance of the Portfolios Institutional Shares has varied from year to year over the past 10 calendar years. Updated performance information is available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance (before and after taxes) is not necessarily an indication of how the Portfolio will perform in the future. 2 Summary Prospectus Best Quarter:
